05/20/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0115



                             No. DA 21-0115

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

ALEXANDER KIM TORPPE,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 18, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   May 20 2021